Citation Nr: 1735445	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-14 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

 Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.  He died in January 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In her substantive appeal received in June 2012, the appellant withdrew her claim of entitlement to non-service-connected burial benefits.  As such, this issue is no longer before the Board for appellate consideration.  38 C.F.R. § 20.204 (c) (2016). 

In April 2014, a Videoconference hearing was held before the undersigned.  A transcript of the hearing is included in the claims file.

The Board remanded this issue in December 2014 for additional development.


FINDINGS OF FACT

1.  The Veteran served during a period of war; the appellant is his surviving spouse and does not have any dependent children.

2.  The appellant's countable annual income exceeded the maximum annual death pension rate (MAPR) that applies to a surviving spouse without a dependent child.


CONCLUSION OF LAW

The appellant's annual countable income is excessive for the purposes of establishing her eligibility for nonservice-connected death pension benefits. 38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In Manning v. Principi, 16 Vet. App. 534   (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board finds that such is the case as to the issue here on appeal.  Therefore, based on the Court's decision in Manning, the Board concludes that the appellant's death pension claim is not subject to the provisions of the VCAA. 

Even if the claim were subject to the provisions of the VCAA, the Board observes that information was sent to the appellant notifying her of the evidence that was needed to substantiate her claim; what information and evidence that VA would seek to provide and what information and evidence the appellant was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claim.  The record reflects that she has, on multiple occasions, been notified of the type of evidence necessary to substantiate the claim for death pension benefits and of information regarding income and net worth allowable limits set by law.

Furthermore, VA has assisted the appellant in the development of her claim.  As addressed below, per the December 2014 Board remand instructions, the RO contacted the appellant and requested that she provide forms to obtain updated income and unreimbursed medical expenses information for the time period from January 2011.  However, the appellant did not respond to this request.  

The Board notes that the duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If an appellant wishes help, she cannot passively wait for it in circumstances where she may or should have evidence that is essential in obtaining the putative evidence.  See, Id.  Therefore, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board concludes that any duty to assist the appellant in the development of her claim has been satisfied.

Laws and Regulations

The appellant in this claim seeks entitlement to nonservice-connected death pension benefits.  These benefits are generally available for surviving spouses as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a).  The appellant filed a claim for entitlement to VA death pension benefits in February 2011and was denied in an August 2011 administrative decision on the basis that her countable income for a surviving spouse with no dependents, minus reported expenses, exceeds the MAPR for an award of VA death pension benefits.

The Veteran in this case served on active duty from November 1961 to November 1965, and therefore served during a period of war, the Vietnam Conflict which is recognized as having been from August 1964 through May 1975.  See 38 U.S.C.A. § 101(29) (B) (West 2002); 38 C.F.R. § 3.2(f) (2016).  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  However, in order to be entitled to nonservice-connected death pension benefits, the appellant must also meet the specific income and net worth requirements outlined below.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b) (4).

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3 (b) (4).  The MAPR is published in Appendix B of VA Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the claimant.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23 (b).  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272 and is included as countable income.  Medical expenses in excess of five percent of the maximum annual pension rate, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272 (g) (2) (iii) (pertaining specifically to the unreimbursed medical expenses for a surviving spouse).

Factual Background and Analysis

The appellant's claim for nonservice-connected death pension was received in February 2011. 

For calendar year 2011, the MAPR for death pension at the aid and attendance rate for a surviving spouse is $12,681.00.  See M21-1, Part I, Appendix B.  The five-percent deductible threshold for medical expenses was $397.

On review of all evidence, the Board finds that the appellant is not eligible for death pension benefits because her total income exceeds the statutory limit.  That is, her monthly income exceeds the 2011 MAPR.  

When the appellant's countable medical expenses of $1872 are deducted, the Veteran had a countable family income of $25,752.  This amount exceeds the applicable MAPR of $12,681.00 for a veteran with one dependent (spouse) for 2011.  Therefore, she is not eligible for death pension benefits because of excessive income.

The Board notes that the appellant maintains that her income does not exceed the statutory limit with consideration of her unreimbursed medical expenses.  During the April 2014 Videoconference hearing, the appellant testified that she continued to receive social security and civil service pension benefits; however, she believed that not all monies that she paid for the Veteran's burial or funeral expenses within the first calendar year of the Veteran's death were deducted from her countable income.  She also testified that her annual medical expenses have increased since 2011, which may bring her annual countable income for VA purposes to an amount that does not exceed the MAPR for an award of VA death pension benefits.

Notably, the appellant's initial application, VA Form 21-534, in February 2011 shows that she reported having funeral expenses of $10,246.05. 

However, in its August 2011 administrative decision, the RO informed the appellant that the Veteran's burial expenses could not be deducted from her income because the bill had not been paid. 

The appellant was also informed that while she listed other medical expenses aside from the $1872.00 from Blue Cross Blue Shield, the RO did not have a history of actual medical expenses that she paid and she listed anticipated charges which could not be deducted from her income.

Per the December 2014 Board remand instructions, the RO in a May 2016 correspondence afford the appellant the opportunity to identify or submit any additional pertinent evidence in support of her claim to include itemized family medical expenses.  The appellant was also requested to complete the enclosed VA Form 21-8416, Medical Expense Report and VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children).

However, no additional information pertaining to funeral or medical expenses was received.  Thus, the appellant has not submitted any evidence of current income that would establish current income requirements for death pension benefits.

As noted above, the appellant has declined to provide the requested information as to funeral expenses and her medical expenses.  Thus, she has not established by the submission of any further information or evidence that her income does not exceed allowable limits, despite being given the opportunity to do so.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The appellant is thus precluded from receiving death pension benefits due to exceeding the maximum allowable pension rate for a surviving spouse without dependents.  See 38 C.F.R. § 3.23 (a) (5).  Accordingly, for reasons and bases expressed above, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

 Entitlement to VA death pension benefits is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


